Citation Nr: 0614437	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  97-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for skin lesion with 
scarring of the left forearm due to exposure to herbicides. 
 
2.  Entitlement to service connection for skin rash due to 
exposure to herbicides.  
 
3.  Entitlement to service connection for a bladder tumor due 
to exposure to herbicides. 
 
4.  Entitlement to service connection for a stomach disorder 
due to exposure to herbicides. 
 
5.  Entitlement to service connection for pyorrhea due to 
exposure to herbicides. 
 
6.  Entitlement to service connection for an acquired 
psychiatric disorder due to exposure to herbicides. 
 
7.  Entitlement to service connection for impotence due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant had a number of periods of active duty for 
training (ACDUTRA) between May 1966 and May 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the VA Regional Office (RO) in Roanoke, Virginia 
that denied claims of service connection for skin lesions 
with scarring, skin rash, bladder tumor, a stomach disorder, 
pyorrhea, psychiatric disability and impotence.  

The case was remanded by decisions of the Board dated in 
August 2000 and November 2003.


FINDINGS OF FACT

1.  The appellant was not exposed to Agent Orange or other 
herbicide agents during active service.

2.  The appellant does not now have skin lesions with 
scarring, a skin rash, bladder tumor, a stomach disorder, 
pyorrhea, psychiatric disability or impotence as the result 
of exposure to herbicides.


CONCLUSIONS OF LAW

1.  The appellant does not have skin lesions with scarring of 
the left forearm that are the result of disease or injury 
incurred in or aggravated during ACDUTRA, to include exposure 
to herbicides. 38 U.S.C.A. §§ 101(2), 101(22), 101(24), 1110, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005). 
 
2.  The appellant does not have a skin rash that is the 
result of disease or injury incurred in or aggravated during 
ACDUTRA, to include exposure to herbicides. 38 U.S.C.A. 
§§ 101(2), 101(22), 101(24), 1110, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  
 
3.  The appellant does not have a bladder tumor that is the 
result of disease or injury incurred in or aggravated during 
ACDUTRA, to include exposure to herbicides. 38 U.S.C.A. 
§§ 101(2), 101(22), 101(24), 1110, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005). 
 
4.  The appellant does not have a stomach disorder that is 
the result of disease or injury incurred in or aggravated 
during ACDUTRA, to include exposure to herbicides. 38 
U.S.C.A. §§ 101(2), 101(22), 101(24), 1110, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005). 
 
5.  The appellant does not have pyorrhea that is the result 
of disease or injury incurred in or aggravated during 
ACDUTRA, to include exposure to herbicides. 38 U.S.C.A. 
§§ 101(2), 101(22), 101(24), 1110, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005). 
 
6.  The appellant does not have an acquired psychiatric 
disorder that is the result of disease or injury incurred in 
or aggravated during ACDUTRA, to include exposure to 
herbicides. 38 U.S.C.A. §§ 101(2), 101(22), 101(24), 1110, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005). 
 
7.  The appellant does not have impotence that is the result 
of disease or injury incurred in or aggravated during 
ACDUTRA, to include exposure to herbicides. 38 U.S.C.A. 
§§ 101(2), 101(22), 101(24), 1110, 1116, 5107 (West 2002 & 
Supp. 2005; 38 C.F.R. §§ 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he was exposed to an herbicidal 
agent, during a period of training at Fort A. P. Hill, 
Virginia, to which his variously claimed disabilities are 
attributable and for which service connection is warranted. 

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the appellant and his representative have been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the 
appellant dated in May 2001, August 2004 and December 2004, 
the RO informed him of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  The letters also advised him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  The claims were initially 
adjudicated prior t the VCAA.  The Board does not find that 
any late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claims.  Extensive private records have been 
received and associated with the claims folder.  The veteran 
was afforded VA examination, to include medical opinions.  
Pursuant to the Board's November 2003 remand, National Guard 
records were requested from various official channels, and 
clinical information was sought from a number of providers 
that the appellant identified.  Under the circumstances, the 
Board finds that further assistance is not required.  See 
38 U.S.C.A. § 5103A(a)(2).  

Since service connection is being denied, no disability 
rating or effective date will be assigned, so there is no 
possibility of any prejudice to the veteran if the 
notification is lacking with regard to informing the veteran 
of any assigned rating or effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred while performing 
inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 
106, 1110, 1131 (West 2002 & Supp. 2005).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service. See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2005) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2005).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era whether diagnosed with one of the identified 
diseases or not.

The record reflects that applications for the variously 
claimed disorders on appeal were received in June and July 
1996.  In support of the claims, the appellant submitted a 
circular dated in November 1984 from the Department of the 
Army that relayed information and addressed possible concerns 
relative to a small area of herbicide contamination at the 
site of a Boy Scout Jamboree that had been held at Fort A. P 
Hill in 1981.  Historical data noted that a shed at the 
facility was used for mixing and storing of herbicides 
containing traces of dioxin by the A. P. Hill Forestry and 
Wildlife Branch for forestry management and underbrush 
control in the early 1960s.  It was reported that a small 
quantity of leftover herbicides, approximately 95 gallons, 
had been stored in the shed and properly disposed of in 1978, 
but that recent studies indicated a small area of 
concentration under the storage shed.

Private clinical records dated in April 1970 reflect that the 
appellant was admitted for a bladder neck obstruction for 
which he underwent transurethral resection and dilation of 
the urethral stricture.  

The appellant was treated in April 1975 for epigastric pain 
of two months' duration.  It was noted that he had a history 
of ulcers.  Upon admission to Lonesome Pine Hospital in 
November 1975, he underwent upper gastrointestinal and small 
bowel series that suggested the presence of an ulcer crater 
in the gastric antrum.  He sought treatment in November 1975 
at the same hospital for an open superficial lesion of the 
left forearm that was excised, biopsied and determined to be 
basal cell carcinoma.  The appellant was worked up in 
November 1985 after developing diarrhea for which the 
diagnoses included acid peptic disease, diarrhea, functional 
bowel syndrome triggered by virus.  On physical and mental 
examination at that time, he admitted to experiencing a great 
deal of stress from being a police officer and marital 
difficulties.  

A private surgical pathology report dated in November 1997 
revealed that the appellant underwent excisional biopsy for 
an ulcerative lesion of the left forearm.  Clinic notes dated 
in January 1999 reflect that he was seen for reddened areas 
on the left forearm that were reported to be scabbed over due 
to his "picking at" them.  A diagnosis of prurigo nodularis 
was recorded.  History was related to the effect that there 
had been a resurgence of this problem for which he had been 
seen years ago.  It was noted that he had been treated with 
antidepressants but was currently not taking any.  It was 
reported that he "picked at" his arms when became nervous.  
The appellant related a history of exposure to Agent Orange 
which the physician indicated had been associated with 
chloracne, but that "I was not aware of its association with 
prurigo nodularis."  In January 2000, a private medial 
report indicated that the appellant was a noncompliant 
diabetic who was admitted with nausea, and epigastric 
abdominal pain of about 48 hours' duration.  It was reported 
that past medical history was remarkable for diabetes 
mellitus, kidney stones, depression and a question of 
chloracne.  On physical examination, it was recorded that 
native dentition was present.  The examiner related that 
there were lesions consistent with chloracne primarily on the 
left upper extremity on the dorsal aspect of the forearm.  
The appellant underwent esophagogastroduodenoscopy times four 
and other diagnostic studies that revealed no definitive 
findings except for fecal impaction.  Following examination, 
the assessments included clinical gastroesophageal reflux 
disease with documented hiatal hernia and probably 
gastroparesis, and apparent chloracne.  Major depression was 
also recorded.

The appellant submitted photographs in March 2000 showing how 
he appeared during training and recent pictures reflecting 
multiple lesions on the upper extremities and forehead.

A statement in support of the claim dated in November 2000 
was received from M. A., an affiant with the appellant's 
surname, stating that after getting out of the National 
Guard, he started having health problems, to include having a 
bladder mass removed, lesions and acne, and difficulty 
sleeping.  R. W. C. indicated in November 2000 that he 
trained with the appellant at Fort A. P. Hill and recalled 
that spraying occurred, that they were exposed to herbicides 
and that the appellant was exposed to Agent Orange.

In response to an RO herbicide development letter, the 
appellant responded in November 2000 that he served in the 
Army National Guard for six years and that during all of 
those years, he spent two weeks each year at Fort. A. P. 
Hill.  He stated that he had duties that included clearing up 
various sites storage areas, and cutting brush and clearing 
debris from those areas.  He stated that on one occasion, he 
was on guard duty next to a tree line when a large 
"hydrocedar" truck came by spraying some type of chemical.  
He stated that he was hit by most of the spray and that just 
before returning home, he got sick and was told by his family 
doctor that he had no idea what was causing his illness.  

Private clinical records dated in April 2001 reflect that the 
appellant was referred for evaluation on nonhealing lesions 
on his arms and face.  He stated that the condition began 
soon after he got out of the guard and said that he was 
stationed at A. P. Hill where Agent Orange was stored.  It 
was recorded that the appellant was convinced that the 
problem was due to Agent Orange exposure.  Physical 
examination disclosed multiple areas of prurigo nodularis on 
the arms and posterior neck from chronic scratching and 
picking, as well as erosion and excoriation.  It was reported 
that the appellant picked at the lesions all the time to try 
and get the white cores out of them.  He also had multiple 
scars about the same areas from old evidence of damage.  An 
impression of factitional excoriations was rendered.  The 
examiner noted the appellant was "obsessed" about the his 
possibility of Agent Orange exposure, as well as having 
prurigo nodularis from chronic scratching and digging.  

The appellant was afforded a VA examination in September 
2001.  It was reported that claims folder was reviewed.  He 
provided history that included being sprayed by a chemical 
from a hydocedar truck during a training period.  A 
comprehensive background and clinical history was recited.  
The appellant related that his skin was clear at the time of 
ACDUTRA.  The examiner stated that the veteran had prurigo 
nodularis which was a neurotic-type skin rash.  It was 
reported that to further confirm this, he had been evaluated 
by a local dermatologist who was a dermo-pathologist and an 
expert in chloracne who had found that the appellant had 
prurigo nodularis.  The examiner related that the veteran's 
skin symptoms did not represent chloracne as it would have 
been an immediate skin response to dioxin and not currently 
present.  It was reported that the skin rash did not have the 
appearance of chloracne and that he would have to have been 
sprayed directly with large amounts of dioxin over a 
prolonged period of time in order to have developed such 
symptoms.  

The examiner stated that the second issue at hand was the 
veteran's well differentiated epidermoid carcinoma with 
superficial hyperkeratosis, parakeratosis and inflammation 
indicated in a biopsy report of November 1975.  It was opined 
that epidermoid carcinoma was not associated with exposure to 
Agent Orange, but exposure to sunlight.  It was added that 
some squamous cell carcinomas were known to be associated 
with dioxin exposure but that this was a completely different 
cell type than an epidermoid carcinoma.  The examiner further 
opined that after review of the claims folder, there was no 
firm evidence that the appellant was ever exposed to dioxin 
containing herbicides. 

Private clinical records dated between 2000 and 2004 reflect 
that the appellant continued to be treated for various 
complaints and disorders that included scattered lesions with 
excoriation, depression and gastroesophageal reflux disease.  
In February 2001, it was observed that he had very poor 
dentition.  He voiced complaints of erectile dysfunction of 
several years' duration in February 2002.  

The appellant's training records were received showing no 
evidence of treatment for the disabilities at issue.

Medical records dated between 2004 and 2005 reflect ongoing 
treatment for nonhealing lesions over generalized areas of 
his body for which he received chronic wound care and 
management.  It was reported that the appellant continued to 
exacerbate the condition by picking at the sores.  He stated 
in September 2004 that he was exposed to Agent Orange years 
back and that that the reason for his wounds.  In October 
2004, the examiner stated the "he relates a very bizarre 
story of exposure to Agent Orange while on the National Guard 
Base.  He is obsessed with the thought that his minimal 
exposure to this chemical has led to his chronic wounds."  
In November 2004, it was recorded that "[he]e continues to 
"adhere to Agent Orange exposure 30 years ago as his 
diagnosis of choice for these wounds, but the hospitals have 
evidently worked him up and have told him that there is no 
relationship."

The appellant is not shown to have served in the Republic of 
Vietnam during the Vietnam era.  Therefore, he is not 
entitled to a presumption of exposure to herbicide agents, 
whether or not he has a disease listed at 38 C.F.R. 
§ 3.309(e). See The Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Moreover, none of the conditions for which service connection 
is sought in this instance is a diseases listed under 38 
C.F.R. § 3.309(e) such that service connection may be 
presumed as a consequence of exposure to Agent Orange under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309.  
Therefore, service connection for such cannot be granted on a 
presumptive basis.

Nonetheless, service connection for the various claimed 
disabilities might possibly be established if the evidence 
otherwise showed that it was the result of exposure to Agent 
Orange. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b), 1116 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  The Board points out that 
although the appellant has asserted exposure to Agent Orange 
in the manner asserted, there is no competent clinical 
evidence of record that any claimed disorder is related to 
exposure to herbicides during ACDUTRA.

The record reflects that the appellant has been treated for 
many years for gastroesophageal disease, depression, and skin 
symptoms.  Reference to bladder obstruction, dental disease, 
and erectile dysfunction has also been made in clinic notes.  
However, no examiner has indicated at any time that such 
conditions are related to Agent Orange exposure.  Indeed, 
when his skin lesions were evaluated by the VA in September 
2001, it was conclusively determined that he had prurigo 
nodularis that was not related to chloracne and was not the 
result of exposure to a herbicide.  The examiner 
unequivocally stated that skin cancer in the past was not 
related to dioxin exposure.  While being followed for skin 
lesions between 2004 and 2005, the appellant's private 
physicians clearly indicated by their comments that there was 
no relationship between any exposure to Agent Orange the 
appellant might have had and current skin disability.

The only other evidence in support of the claim are the 
appellant's own statements to the effect that the claimed 
disabilities are related to service.  However, as a 
layperson, he is not competent to provide a probative opinion 
on medical matters, such as the etiologies of his 
disabilities. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the claims and service connection 
for all of the claimed disorders must be denied.


ORDER

Service connection for skin lesion with scarring of the left 
forearm due to exposure to herbicides is denied. 
 
Service connection for skin rash due to exposure to 
herbicides is denied.  
 
Service connection for a bladder tumor due to exposure to 
herbicides is denied. 
 
Service connection for a stomach disorder due to exposure to 
herbicides is denied. 
 
Service connection for pyorrhea due to exposure to herbicides 
is denied. 
 
Service connection for an acquired psychiatric disorder due 
to exposure to herbicides is denied. 
 
Service connection for impotence due to exposure to 
herbicides is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


